Citation Nr: 0530855	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-06 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to June 24, 1994, for 
the grant of service connection and a 100 percent disability 
rating for Crohn's disease, for the purpose of accrued 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
September 1976.  The veteran died in December 2000; the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision issued by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) by which the appellant's 
accrued benefits claim was denied.  The appellant filed a 
notice of disagreement in August 2001 and a statement of the 
case (SOC) was issued in January 2003.  The appellant's 
substantive appeal was timely received the following month.  
The Board remanded this matter in April 2004 for additional 
development; the requested actions are now complete and this 
matter is again before the Board for appellate review.

The Board notes that unpaid benefits due to the veteran based 
on an October 1993 claim for a total disability rating based 
on individual unemployability (not based on any of his 
Crohn's disease claims) were paid to the appellant on the 
basis of accrued benefits and, as such, is not addressed 
herein.  See February 2005 rating decision.


FINDINGS OF FACT

1.  The appellant is the veteran's surviving spouse.

2.  The veteran did not have any claims pending at the time 
of his death nor have any unpaid benefits owed to him.




CONCLUSION OF LAW

As a matter of law, the criteria for entitlement to accrued 
benefits have not been met.  38 U.S.C.A. §§ 5110, 5121 (West 
2002); 38 C.F.R. §§ 3.400, 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon the death of a beneficiary, benefits that are due and 
unpaid to the beneficiary may be paid to certain claimants.  
38 C.F.R. § 3.1000 (2005).  This type of claim, known as a 
claim for accrued benefits, is derivative of a claim made by 
a beneficiary during his or her lifetime.  Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed.Cir. 1996).  The only 
requirement imposed under 38 U.S.C.A. § 5121(c) regarding an 
application for accrued benefits is that the application must 
be filed within one year after the date of death.  (West 
2002).  In this case, the appellant submitted an application 
for accrued benefits in January 2001, well within a year of 
the December 2000 death of the beneficiary, the veteran.  
Therefore, the appellant submitted her claim in a timely 
manner.

In June 1985, the veteran filed a service connection claim 
for Crohn's disease.  Service connection was denied by a July 
1985 rating decision and the veteran timely perfected an 
appeal of this matter.  In March 1988, the Board denied 
service connection for the claimed disability.  Decisions of 
the Board are final.  38 U.S.C.A. § 38 U.S.C.A. § 4004(b) 
(1982); currently 38 U.S.C.A. § 38 U.S.C.A. § 7104(b) (West 
2002).  In order to reopen a previously and finally 
disallowed claim, there must be new and material evidence 
presented.  38 U.S.C.A. § 5108 (West 2002).

The veteran filed a claim to reopen in December 1989 which 
was denied in an August 1990 rating decision.  He filed 
another claim to reopen in June 1994 which was denied in 
December 1994.  He timely perfected an appeal of this claim.  
While on appeal, the veteran's claim was reopened and service 
connection established for Crohn's disease in a June 1996 
rating decision.  A 100 percent disability rating was 
assigned, effective June 24, 1994, the date of receipt of the 
veteran's claim to reopen.  In general, the effective date of 
an evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In January 1999, the veteran filed a claim for an earlier 
effective date for the grant of service connection for 
Crohn's disease, asserting service connection should be 
granted from August 1985.  A rating decision was issued in 
November 1999 which denied the claim.  

The veteran died in December 2000 and there is no prior 
document in the record which might be construed as a notice 
of disagreement with this November 1999 decision.  Service 
connection for the cause of his death was established by a 
March 2001 rating decision.  

The appellant asserted she is entitled to benefits unpaid to 
the veteran at the time of his death.  Specifically, she 
claims he was entitled to an effective date prior to June 24, 
1994, for the grant of service connection for Crohn's disease 
and the resulting 100 percent disability rating.  She points 
to the veteran's January 1999 claim for an earlier effective 
date, indicating that VA had not taken any action on this 
claim.  

However, as previously indicated, a review of the claims file 
reveals that subsequent to his January 1999 claim, a rating 
decision was issued in November 1999 by which his claim was 
denied.  The veteran was notified of this determination and 
of his appellate rights in a letter on November 23, 1999.  He 
had until November 24, 2000, to file a notice of 
disagreement.  See 38 C.F.R. §§ 20.302, 20.305, 20.306 
(2005).  The veteran did not file a notice of disagreement 
with the denial of the claimed benefits and the November 1999 
determination became final.  Thus, the veteran was not 
entitled to additional unpaid benefits at the time of his 
death and he did not have any claims pending at the time of 
his death.  As such, no accrued benefits have been created, 
and there are no benefits from which the appellant can derive 
a claim.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 
1998).

In short, the claims file is absent any evidence that the 
veteran had a claim pending for any VA benefits at the time 
of his death.  Accordingly, there is no legal basis to the 
appellant's claim for payment of accrued benefits.  As the 
law, and not the evidence, is dispositive in this case, 
entitlement to payment of accrued benefits is denied due to 
the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Board notes that when the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter, the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) are not applicable.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. 
Gober, 14 Vet. App. 227 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  [In any case, she was provided proper 
notice as would otherwise be required by the VCAA in the 
April 2001 decision, January 2003 statement of the case, 
April 2003 and April 2004 letters, and May 2005 supplemental 
statement of the case; and all relevant evidence necessary to 
resolve this legal question is contained in the claims file.]  

ORDER

Entitlement to an effective date prior to June 24, 1994, for 
the grant of service connection and a 100 percent disability 
rating for Crohn's disease, for the purpose of accrued 
benefits, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


